Per Curiam.
This is an application by taxpayers for leave to bring an original action in this court against the secretary of state and the members of the Industrial Accident Board, created by ch. 50, Laws of 1911, for the purpose of enjoining the payment of any salaries to the members of said board, on the ground that said ch. 50, 'Known as the Workmen’s Compensation Act, is unconstitutional. An insurmountable objection arises at the threshold of the case. The Industrial Accident Board has ceased to exist; it has been superseded by the Industrial Commission, created by ch. 485, Laws of 1911. This Commission, it appears, is composed of the same persons formerly composing the Industrial Accident Board, but this Commission has many duties to perform in addition to the duties sought to be imposed by the Workmen’s Compensation Act. There is no claim that these other duties are not legal and constitutional duties. Even if the Workmen’s Compensation Act should be held unconstitutional, the right of the members of the Commission to draw their salaries would, not be in any wise affected. It clearly appears, therefore, that there is no ground for a taxpayers’ action in this court, because in no contingency is there any unlawful expenditure of the funds of the state threatened.
Motion denied without costs.